Case 17-05250-5-DMW        Doc 33 Filed 11/27/19 Entered 11/27/19 23:42:32              Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 RALEIGH DIVISION

 IN RE:                                 )                    Case No. 17-05250-5-DMW
                                        )
 THOMAS GREGORY DOUCETTE                )                    Chapter 13
                                        )
                         Debtor.        )
 _______________________________________)

                    APPLICATION FOR PRESUMPTIVE NON-BASE FEES

 NOW COMES Erich M. Fabricius, attorney for the Debtor, pursuant to Bankruptcy Rule 2016
 and Local Bankruptcy Rule 2016-1(a), and applies to the Court to award the presumptive non-base
 fees for representation of the Debtor in defense of a motion to dismiss. In support thereof, the
 undersigned shows as follows:

 1. The Debtor filed this Chapter 13 case on October 26, 2017 and a plan was confirmed on
    February 2, 2018
 2. The Trustee filed a motion to dismiss on October 31, 2019 for delinquency under the
    confirmed plan. Undersigned counsel consulted with the Debtor about options for
    responding, filed a response to the motion on behalf of the Debtor [doc #30] on November 20,
    2019 and the matter has now been resolved.
 3. The Debtor has not paid any fees to Erich M. Fabricius for services related to defense of the
    motion to dismiss. The procedures applicable in this district to awards of attorneys’ fees were
    disclosed to the Debtor.
 4. The above services are non-base service under the local rules, occurring after confirmation of
    the plan. E.D.N.C. L.B.R. 2016-1(a)(4)(F).
 5. The presumptive fee applicable to defense of a motion to dismiss is $250.00, as published in
    the administrative guide, pursuant to E.D.N.C. L.B.R. 2016-1(a)(6).
 6. No previous applications for additional fees have been submitted in this case.
 7. The undersigned verifies that all services for which fees are sought have been completed.

 WHEREFORE, the undersigned respectfully applies to the Court to:

 1. Grant Erich M. Fabricius the total presumptive non-base fee of $250.00 for defense of the
    motion to dismiss as set out above; and
 2. Allow such fees of $250.00 as an administrative expense in the chapter 13 case.
Case 17-05250-5-DMW          Doc 33 Filed 11/27/19 Entered 11/27/19 23:42:32                 Page 2 of 2




 This the 27th day of November, 2019

                                                s/ Erich M. Fabricius
                                                Erich M. Fabricius, NC State Bar No. 39667
                                                Attorney for the Debtor
                                                Fabricius & Fabricius PLLC
                                                P.O. Box 1230, Knightdale, NC 27545-1230
                                                Telephone: 919-295-6001      Fax: 919-890-3833
                                                Email: emf@fabriciuslaw.com


                                    CERTIFICATE OF SERVICE

 I hereby certify that a copy of the attached application, was served this day on the following parties:

 John F. Logan
 Chapter 13 Trustee
 (electronic notice via CM/ECF)

 T. Greg Doucette
 32 Dansey Cir Apt O
 Durham, NC 27713-6281
  (via first class mail)

 This 27th day of November 2019

                                                s/ Erich M. Fabricius
